Citation Nr: 1404543	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a separate compensable evaluation for left lower extremity radiculopathy.

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1976 to June 1978 and from August 1981 to January 1984.

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied increased ratings for the Veteran's service-connected cervical and lumbar spine disabilities.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia. 

The Board issued a decision in January 2013 that denied increased ratings for the cervical and lumbar spine disabilities, but granted a separate 10 percent evaluation for right lower extremity radiculopathy.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, the Court vacated the portion of the January 2013 Board decision that denied a rating in excess of 10 percent for right lower extremity radiculopathy and denied a separate compensable rating for left lower extremity radiculopathy.  The matters were remanded to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  The Joint Motion did not disturb the Board's denial of entitlement to an increased evaluation for cervical spine degenerative disc disease, currently evaluated as 20 percent disabling, and entitlement to an increased evaluation for lumbar spine degenerative disc disease, currently evaluated as 60 percent disabling.

In a February 2013 rating decision, the RO effectuated a portion of the Board's decision that was undisturbed by the Court's Order.  Specifically, the RO granted service connection for right lower extremity radiculopathy and assigned a 10 percent evaluation, effective from July 28, 2006.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in the paperless files reveals VA treatment notes that are relevant to the issues on appeal.  Since the receipt of that record, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  However, this defect can be cured on remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion determined that the Board did not provide an adequate statement of reasons or bases for its determination that a rating in excess of 10 percent for right lower extremity radiculopathy was not warranted and why a separate rating for neurological manifestations associated with his left lower extremity was not granted.  The Board finds that a VA neurological examination is necessary for the purpose of ascertaining the nature and etiology of any left lower extremity radiculopathy that may be present and the current severity and manifestations of the Veteran's right lower extremity radiculopathy.  

Moreover, as noted above, addiotnal evidence has been obtained that has not yet been reviewed by the RO, and there is no waiver of the RO's initial consideration of such evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any lower extremity radiculopathy. 

After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA treatment records.


2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any radiculopathy of the left lower extremity and to ascertain the current severity and manifestations of her service-connected radiculopathy of the right lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should indicate whether the Veteran has radiculopathy or any other neurological disability affecting the left lower extremity.  If so, the examiner should state whether any such disorder is a manifestation of her service-connected lumbar spine disability.

The examiner should also report all signs and symptoms necessary for evaluating the right lower extremity radiculopathy under the rating criteria (as well as any left lower extremity neurological disability, if identified on examination).  In particular, the examiner should indicate whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked atrophy.  He or she should also state whether there is complete paralysis with the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened or lost.

In addressing the relevant clinical findings, the examiner should also note the location and severity of any neurological symptoms and the nerve groups involved.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


